DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9-34 are pending; claims 3-5, 7, 12-34 are withdrawn.

Election/Restrictions
Claim 1 is allowable. The restriction requirement among species/subspecies A and B, as set forth in the Office action mailed on 4/1/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/1/2020 is partially withdrawn.  Claims 3-5, and 7, directed to Species A and/or Species B are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 12-34, directed to Groups II-IV remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims, and specification filed 2/9/2021; IDS submission filed 2/25/2021.
Applicant’s arguments regarding the objections to the specification and drawings have been fully considered and are persuasive due to the amendments to the specification; the objections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112(a) have been fully considered and are persuasive due to the amendments to the claims; the rejections are withdrawn.
Applicant’s arguments regarding the rejection of the claims under 35 U.S.C. 112(b) have been fully considered and are persuasive due to the amendments to the claims and Examiner’s Amendments to the claims; the rejections are withdrawn.
Applicant’s arguments regarding the rejection of the claims under 35 U.S.C. 101 have been fully considered and persuasive due to the amendments to the claims and arguments based on CardioNet of a practical application due to the inclusion of the processor performing a screening function for vascular diseases using the improved/novel and non-obvious algorithm for pressures as claimed. The rejections are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Presson on 2/25/2021.

The application has been amended as follows: 
The claims are amended as follows:

1. (Currently Amended) A blood pressure monitor for sensing systolic and diastolic pressure levels of a subject, the blood pressure monitor comprising: 
a sensor configured to provide ballistocardiogram data in response to cardiac forces acting on the subject, where the ballistocardiogram data comprises a waveform having 'I', 'J' and 'K' peaks; 
a hardware processor configured to receive the ballistocardiogram data; and 
a non-transient computer readable medium accessible by the hardware processor and containing instructions that, when executed by the hardware processor, perform a method comprising: 
determining the diastolic pressure level from a time interval between the 'I' and 'J' peaks of the waveform; 

determining a pulse pressure level from the amplitude difference between the 'J' and 'K' peaks of the waveform; and 
determining the systolic pressure level from the pulse pressure level and the diastolic pressure level; 
where the systolic and diastolic pressure levels are provided as outputs from the blood pressure monitor; and 
screening the subject

6. (Currently Amended) The blood pressure monitor of claim 1, where the sensor comprises one or more body-mountable devices configured to sense whole-body motion in response to cardiac forces.

Claims 12-34 (Canceled)


Reasons for Allowance
Claims 1-7, 9-11 are allowed
The following is an examiner’s statement of reasons for allowance: The art of record teaches that BCG type sensors are known from US 2008/0194975, US 2015/0018637, US 2016/0051156, US 2016/0174852, US 2016/0354027, US 2017/0281024, and these teach determining blood pressure using PTT of at least two sensors, typically BCG and one of ECG, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791